On Application, for Rehearing
PER CURIAM.
We have considered defendant’s application for a rehearing and are of the opinion that it should be refused, but our attention hks 'been directed to an error which we in7 advertently made in our computation of the amount of the weekly compensation to Which " plaintiff is entitled. We awarded him’Compensation for three hundred weeks, at the rate of $7.23% per week,- whereas this amount should have been $6.588..Our judgment will, therefore, be corrected in conformity with the foregoing computation.
.-.Reheáriijg u-.efused.;